



EXHIBIT 10.1
THE ULTIMATE SOFTWARE GROUP, INC.
AMENDED AND RESTATED CHANGE IN CONTROL BONUS PLAN FOR EXECUTIVE OFFICERS
EFFECTIVE AS OF February 1, 2016






Section 1.    Purpose


The purpose of The Ultimate Software Group, Inc. Amended and Restated Change in
Control Bonus Plan for Executive Officers is to provide cash bonus payments to
certain executive officers of the Company upon a Change in Control of the
Company. The Plan is designed to promote the interests of the Company and its
shareholders by providing an additional incentive to management to maximize the
value of the Company's business and its common stock.


Section 2.    Definitions


The following capitalized words as used herein shall have the following
meanings:


(a)"Award" means the contingent right of a Participant to receive a cash payment
under the Plan upon a Change in Control of the Company, subject to such terms
and conditions as the Committee may establish under the terms of the Plan.


(b)
"Board" means the Board of Directors of the Company.



(c)"Change in Control" shall have the same meaning as the term "Change of
Control," as set forth in the Company's Amended and Restated 2005 Equity and
Incentive Plan, as it may be amended from time to time.


(d)"Committee" means the Compensation Committee of the Board, or such other
committee of the Board that the Board shall designate from time to time to
administer the Plan.


(e)"Company" means The Ultimate Software Group, Inc., a Delaware company.


(f)      "Participant" means an officer of the Company who has been granted an
Award under the Plan.


(g)"Plan" means The Ultimate Software Group, Inc. Amended and Restated Change in
Control Bonus Plan for Executive Officers, as it may be amended from time to
time.


(h)"Sales Proceeds" means the fair market value of the gross consideration
received by the Company or its stockholders in the Change in Control
transaction, as determined by the Committee in good faith immediately prior to
the consummation of the Change in Control, taking into account such factors as
the Committee deems appropriate.






--------------------------------------------------------------------------------



Section 3.    Plan Administration


(a)Committee Members. The Plan shall be administered by the Committee. The
Committee shall have such powers and authority as may be necessary or
appropriate for the Committee to carry out its functions as described in the
Plan. No member of the Committee shall be liable for any action or determination
made in good faith by the Committee with respect to the Plan or any Award
thereunder.


(b)Discretionary Authority. Subject to the express limitations of the Plan, the
Committee shall have authority in its discretion to determine the time or times
at which Awards may be granted, the recipients of Awards, and all other terms of
Awards under the Plan. The Committee shall also have discretionary authority to
interpret the Plan, to make all factual determinations under the Plan, and to
make all other determinations necessary or advisable for the administration of
the Plan. The Committee may prescribe, amend, and rescind rules and regulations
relating to the Plan. All interpretations, determinations, and actions by the
Committee shall be final, conclusive, and binding upon all parties.


Section 4.    Participation


An officer of the Company who is designated by the Committee to participate in
the Plan shall be deemed a Participant in the Plan. The Participants are listed
on Schedule A hereto. The Committee may designate additional Participants from
time to time as it shall determine in its sole discretion.


Section 5.    Grant of Awards


The Committee shall determine the Participants to whom Awards are granted under
the Plan and the terms of payment under an Award in accordance with the terms of
the Plan. The schedule of Awards applicable to each Participant shall be as set
forth in Schedule A hereto. The Committee may supplement Schedule A from time to
time in its sole discretion with additional Participants or additional Awards,
but shall not reduce the entitlement of any Participant under any previously
granted Award, except as provided in Section 9(b) hereof.


Section 6. Payment of Awards


(a)Change in Control. Payments to Participants under the Plan shall be made only
upon the consummation of a Change in Control transaction, provided that the
Participant remains employed by the Company at the time of such consummation in
accordance with Section 7 hereof. Payments to Participants shall be determined
on the basis of a percentage of the Sales Proceeds in the Change in Control
transaction, or on such other basis as determined by the Committee in its sole
discretion and as set forth in Schedule A hereto or in any other action in
writing approved by the Committee.


(b)Limitation on Payments. The aggregate amount of payments to Participants
(including any "280G gross-up payment" under Schedule A hereto) that may be made
under this Plan shall not exceed 1.85% of the Sales Proceeds. To the extent that
the aggregate payments under




--------------------------------------------------------------------------------



this Plan would otherwise exceed 1.85% of the Sales Proceeds, the Committee
shall reduce payments under this Plan on a pro rata basis.


(c)Time and Form of Payment. All payments to Participants hereunder shall be
made in single, lump-sum cash payments upon the consummation of the Change in
Control transaction.


(d)Tax Withholding. All payments under this Plan shall be subject to applicable
Federal and state income and employment taxes and any other amounts that the
Company is required by law to deduct and withhold from such payment.


Section 7. Employment Requirement


(a)Termination prior to Change in Control. Any payment to a Participant under
the Plan shall be conditioned upon such Participant's continued employment with
the Company until the consummation of the Change in Control. A Participant shall
not be entitled to the payment under an Award if his or her employment is
terminated at any time or for any reason prior to the consummation of a Change
in Control, including by reason of death, disability, retirement, voluntary or
involuntary termination, or termination with or without cause.


(b)Termination following Change in Control. The termination of a Participant's
employment upon or following the consummation of a Change in Control shall not
affect the Participant's right to payment under an Award, regardless of the
reason for such termination.


Section 8. Unfunded Status


All rights of Participants to benefits under the Plan are unfunded obligations
of the Company. Plan benefits shall be paid from the general assets of the
Company, and each of the Participants shall have the status of an unsecured
general creditor of the Company with respect to all interests under the Plan.


Section 9.    General Provisions


(a)Effective Date. The Plan, as amended and restated, is effective as of
February 1, 2016.


(b)Amendment and Termination. The Company may, from time to time, by action of
the Board, amend or terminate the Plan at any time, provided that any resulting
reduction in a Participant's right to payments under a previously granted Award
shall be compensated for by a replacement plan or arrangement of comparable
value to the affected Participant. The determination of whether a replacement
plan or arrangement is of comparable value shall be made by the Committee in its
sole discretion, acting in good faith and based upon the facts and circumstances
existing at the time of the Committee's determination.


(c)No Right to Employment. Nothing in the Plan shall be deemed to give any
Participant the right to remain employed by the Company or any subsidiary or to
limit, in any way, the right




--------------------------------------------------------------------------------



of the Company or any subsidiary to terminate, or to change the terms of, a
Participant's employment at any time.


(d)Governing Law. The Plan shall be governed by and construed in accordance with
the laws of Delaware, without regard to choice-of-law rules.




THE ULTIMATE SOFTWARE GROUP, INC.




SCHEDULE A
(Revised February 1, 2016)


AWARDS SCHEDULE




Each of the following Change in Control payment amounts is subject to the
aggregate limit on payments under the Plan equal to 1.85% of the Sales Proceeds,
as set forth in Section 6(b) of the Plan.




Participant #1 - Scott Scherr. President and Chief Executive Officer. Mr. Scherr
will be entitled to a payment under the Plan equal to 0.50% of the Sales
Proceeds upon the consummation of a Change in Control.


Participant #2 - Marc D. Scherr. Vice Chairman and Chief Operating Officer. Mr.
Scherr will be entitled to a payment under the Plan equal to 0.50% of the Sales
Proceeds upon the consummation of a Change in Control.


Participant #3 - Mitchell K. Dauerman. Executive Vice President. Chief Financial
Officer and Treasurer. Mr. Dauerman will be entitled to a payment under the Plan
equal to 0.125% of the Sales Proceeds upon the consummation of a Change in
Control.




280G Gross-Up Payment -    To the extent that the Change in Control payments to
any of the Participants named above, whether under the Plan or otherwise, exceed
the limitation of Section 280G of the Internal Revenue Code of 1986, as amended
from time to time (the "Code"), such that an excise tax will be imposed under
Section 4999 of the Code, each such Participant will receive an additional
"gross up" payment to indemnify him for the effect of such excise taxes. The
Participant's "gross-up" rights shall be as set forth in a separate letter
agreement with the Company.


